Exhibit 10.3

FIRST AMENDMENT
TO
AMENDED AND RESTATED ADVISORY AGREEMENT




This Amendment (this “Amendment”), dated as of September 25, 2009, is entered
into by and among PACIFIC OFFICE PROPERTIES TRUST, INC., a Maryland corporation
(“POP”), PACIFIC OFFICE PROPERTIES L.P., a Delaware limited partnership (the
“Operating Partnership”, and together with POP, the “Company”), and PACIFIC
OFFICE MANAGEMENT, INC., a Delaware corporation (the “Advisor”).
 
WHEREAS, the parties hereto are parties to that certain Amended and Restated
Advisory Agreement, dated as of March 3, 2009 (the “Advisory Agreement”); and
 
WHEREAS, the parties hereto desire to make certain amendments to the Advisory
Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1. Amendment to Section 1.1 of the Advisory Agreement.  The definition of “LP
Direction Votes” included in Section 1.1 of the Advisory Agreement is hereby
deleted.
 
2. Amendment to Section 4 of the Advisory Agreement.  Section 4 of the Advisory
Agreement is hereby deleted and replaced in its entirety with the following:
 
“4  [Intentionally Omitted.]”
 
3. Amendment to Section 8.4 of the Advisory Agreement.  Section 8.4 of the
Advisory Agreement is hereby deleted and replaced in its entirety with the
following:
 
“8.4 Continued Responsibility. Notwithstanding termination of this Agreement as
provided above, the Advisor shall use its best efforts to perform its duties
under this Agreement until the effective date of the termination of this
Agreement.”
 
4. Additional Terms.


(i) The Agreement.  All references in the Advisory Agreement to the term
“Agreement” shall be deemed to refer to the Advisory Agreement, as amended by
this Amendment.
 
(ii) Amendment and Advisory Agreement to be Read Together.  This Amendment
supplements and is hereby made a part of the Advisory Agreement, and the
Advisory Agreement and this Amendment shall, from and after the date hereof, be
read together and shall constitute the Advisory Agreement.  Except as
specifically modified hereby or as otherwise set forth herein, the Advisory
Agreement shall remain in full force and effect according to its terms.
 
 
 

--------------------------------------------------------------------------------

 
(iii) Governing Law Jurisdiction.  This Amendment shall be governed by and
construed in accordance with the laws of the State of California without
reference to principles of conflicts of law. The parties: (x) agree that any
suit, action or legal proceeding relating to this Amendment shall be brought
exclusively in any federal court located in California, if federal jurisdiction
is available, and, otherwise, in any state court located in such state;
(y) consent to the jurisdiction of each such court in any such suit, action or
proceeding; and (z) waive any objection which they may have to the laying of
venue in any such suit, action or proceeding in either such court. Further, the
parties hereby consent and submit to the personal jurisdiction of the California
courts, both state and federal, and hereby waive any and all objections now or
hereafter existing to personal jurisdiction of said courts over them. The
parties waive, to the extent permitted under applicable law, any right they may
have to assert the doctrine of forum non conveniens or to object to venue to the
extent any proceeding is brought in accordance with this section.
 
(iv) Headings.  The headings of various Sections in this Amendment are for
convenience only, and are not to be utilized in construing the content or
meaning of the substantive provisions hereof.
 
(v) Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
 
(vi) Counterparts.  This Amendment may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all parties,
and all of which together shall constitute a single agreement.
 
(vii) Partial Invalidity.  The provisions hereof shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision shall not affect the validity or enforceability of any other provision
hereof.
 
(viii) Fax Signatures.  Any signature page hereto delivered by a fax machine or
telecopy machine shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto. Any party who delivers such a signature page agrees to later deliver an
original counterpart to any party that requests it.
 


 
*****
 





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.
 
 

  PACIFIC OFFICE PROPERTIES TRUST, INC.          
 
By:
/s/ Lawrence J. Taff       Lawrence J. Taff       Chief Financial Officer      
   

 
 
 

  PACIFIC OFFICE PROPERTIES L.P.            By:  PACIFIC OFFICE PROPERTIES
TRUST, INC. its general partner          
 
By:
/s/ Lawrence J. Taff       Lawrence J. Taff       Chief Financial Officer      
   

 
 

  PACIFIC OFFICE MANAGEMENT, INC.          
 
By:
/s/ Lawrence J. Taff       Lawrence J. Taff       Chief Financial Officer    

 
 
